Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 30,1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
During an argument regarding claimant’s béhavior toward his co-workers, claimant failed to comply with the directive issued by the employer’s president to be quiet and listen. As a result, claimant was discharged. The Unemployment Insurance Appeal Board found claimant disqualified from receiving unemployment insurance benefits on the ground that his employment was terminated due to misconduct. Inasmuch as claimant was warned that his continued arguing could result in his termination, we find that substantial evidence supports the Board’s decision that claimant engaged in disqualifying misconduct (see generally, Matter of Stennett [Hudacs], 191 AD2d 774, 775; cf., Matter of Bukowski [Sweeney], 231 AD2d 785; Matter of Marquez [Roberts], 107 AD2d 959, 960; Matter of Judermanns [Levine], 43 AD2d 654). Claimant’s contention that the argument was initiated by his employer in response to his request for a raise and that his firing was a subterfuge for his employer’s desire to discharge claimant and replace him with a lower paid employee merely presented a credibility issue for the Board to resolve (see, Matter of Velazquez [Hudacs], 204 AD2d 928). Accordingly, the Board’s decision is affirmed.
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.